[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-14396                ELEVENTH CIRCUIT
                        Non-Argument Calendar              AUGUST 12, 2009
                      ________________________           THOMAS K. KAHN
                                                              CLERK
                 D. C. Docket No. 08-01218-CV-TWT-1,
                     BKCY No. 01-64875-BKC-MG

IN RE:     MOHAMMED A. FAIYAZ

                                                       Debtor,
__________________________________________
MOHAMMED A. FAIYAZ,
                                                       Plaintiff,

SURAIYA MATEEN,
                                                       Plaintiff-Appellant,

                                 versus

JAMES R. MARSHALL,
as Trustee,
FRANK DICUS,
DICUS ENTERPRISES,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (August 12, 2009)
Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      This appeal concerns the entitlement to proceeds from the sale of two

properties, whose ownership was disputed in both a state court fraudulent

conveyance action and in a quiet title adversary proceeding in the U.S. Bankruptcy

Court for the Northern District of Georgia.

      Suraiya Mateen, appealing pro se, is the wife of the former owner of these

properties. The proceeds from the sale of these properties were awarded by the

bankruptcy court to the creditors of Mateen’s husband. Mateen appeals the rulings

which effectuated the transfer of the proceeds to her husband’s creditors.

Specifically, she appeals the district court’s decision affirming the bankruptcy

court’s earlier orders that (1) entered a final judgment against her in the quiet title

adversary proceeding, (2) denied her motion in the main bankruptcy proceeding to

recapture the proceeds from the sale of the two properties, which were then

disbursed to the creditors, and (3) declined to reconsider those decisions.

                                   BACKGROUND

      This dispute originated over a breach of contract between Mateen’s husband,

Mohammed A. Faiyaz (the “Debtor”) and Frank Dicus and Dicus Enterprises

(collectively the “Creditors”). In the resulting lawsuit, the Fulton County Superior



                                            2
Court entered judgment and monetary damages for the Creditors. In an attempt to

collect, the Creditors brought an action against the Debtor in Gwinnett County,

alleging that he fraudulently conveyed the properties involved in this case to a

family trust to avoid paying the judgment. The Gwinnet County Superior Court

entered a default judgment in favor of the Creditors, which the Debtor appealed.

Before that judgment was appealed, however, the Debtor filed for Chapter 7

bankruptcy protection, triggering the automatic stay provisions of 11 U.S.C. § 362.

       In his schedule of assets, the Debtor listed, inter alia, the two properties at

issue even though he had assigned them to the Suraiya Faiyaz Living Trust.1 The

trustee of the bankruptcy estate (the “Trustee”) then filed a separate quiet title

adversary proceeding in the bankruptcy court against Mateen and her daughters,

Roohi Fatima Faiyaz and Reema Mohammedi, (collectively the “Claimants”) to

determine the extent of the bankruptcy estate’s interest in these properties. Thus,

two concurrent bankruptcy court actions were in progress at this point—the main

bankruptcy proceeding initiated by the Debtor and the quiet title adversary

proceeding initiated by the Trustee.

       The bankruptcy court granted conditional relief to the Creditors from the



       1
        It was this transfer to the trust that was the subject of the state court fraudulent
conveyance action. The Debtor and Mateen were settlors and trustees of this trust, with their
daughters as the beneficiaries.

                                                3
automatic stay in the main case, allowing them to reopen the Gwinnett County

fraudulent transfer action. The state appellate court eventually affirmed and the

Georgia Supreme Court denied certiorari. While that fraudulent action was still on

appeal in the state system, the bankruptcy court entered judgment against the

Debtor and Claimants, in both the main case and the quiet title adversary

proceeding, on the basis of res judicata pursuant to the state court fraudulent

conveyance judgment. It then denied their subsequent motion to set aside the

judgment in the bankruptcy proceeding (the “May 2004 order”), and Mateen

appealed. The district court reversed the bankruptcy court’s May 2004 order

because the state court fraudulent conveyance litigation had not yet been

completed and was not final at that point. After this reversal, Mateen filed a

motion in the main bankruptcy court proceeding to compel the Trustee to recapture

the proceeds from the sale of the disputed properties, and to hold those funds

pending the bankruptcy court’s reconsideration of her claims.

      Once the Georgia Supreme Court had denied certiorari, the bankruptcy court

denied Mateen’s motion to recapture proceeds in the main bankruptcy proceeding

and reentered its May 2004 order and judgment in the quiet title adversary

proceeding (the “January 2008 order”). Mateen again moved for reconsideration,

which the bankruptcy court denied. Mateen then appealed the denial of the



                                           4
reconsideration of her motion to recapture proceeds to the district court. The

district court affirmed the bankruptcy court’s denial of reconsideration, and she

appeals to this court.

       Initially, we reject the Creditors argument that both the district court and our

court lack jurisdiction over her bankruptcy appeal. We have reviewed the record

and find her appeal timely.2

       Turning to Mateen’s claim that the bankruptcy court lacked jurisdiction to

enter its orders, we conclude that none of the five arguments she presents on this

issue have merit. Mateen’s first argument that the bankruptcy court lacked

jurisdiction over the properties because the bankruptcy estate was never formed is

not supported by the record.3 The remaining four jurisdictional arguments all lack

any merit: (1) that the bankruptcy court permanently relinquished jurisdiction over

all matters relating to the ownership of the properties by lifting the stay during the

       2
          Mateen’s motion for reconsideration had the potential to toll the appeal period because
the bankruptcy court entered the contested order on January 18, 2008 and Mateen’s motion for
reconsideration was stamped as filed on January 28, 2008, within the ten-day window. Second,
Mateen’s motion for reconsideration counts as a tolling motion because she sought, through that
motion, to alter or amend the bankruptcy court’s January 2008 order. Third, Mateen’s
February 25, 2008 notice of appeal to the district court was timely because the tenth day after the
February 13, 2008 order disposing of her motion for reconsideration fell on a Saturday. Pursuant
to the rules regarding computation of time, she had until the following Monday to file her
appeal. Fed. R. Bankr. P. 9006(a).
       3
          Because the Trustee filed the quiet title adversary proceeding to determine whether and
to what extent the disputed properties were “property of the estate,” which would confer
jurisdiction under 28 U.S.C. § 1334(e)(1), the entire litigation on the merits of that proceeding
was a proper exercise of the bankruptcy court’s jurisdiction to determine its jurisdiction.

                                                 5
pendency of the state court proceeding;4 (2) that the land sale proceeds were not

“property of the estate”—and therefore the bankruptcy court lacked

jurisdiction—because the bankruptcy court had earlier denied the Trustee’s motion

for summary judgment;5 (3) that the mandatory abstention doctrine prevented the

bankruptcy court from reentering final judgment based on res judicata while a

petition for certiorari on the state court judgment was pending before the U.S.

Supreme Court;6 and (4) that the parties’ consent was required (but never given)

before the bankruptcy court could exercise jurisdiction, arguing that the bankruptcy

matter was a non-core proceeding.7

       We also find that, since the bankruptcy court did not err by entering the

January 2008 order while a petition for certiorari in the U.S. Supreme Court was


       4
         The conditional lifting of the stay did not relate to the disputed land sale proceeds. The
bankruptcy court merely granted the Creditors conditional relief from the stay to allow them to
liquidate their damages and attorney’s fees under the pre-bankruptcy petition Gwinnett County
judgment against the Claimants.
       5
        The bankruptcy court ultimately found that the Gwinnett County court determined that
the Debtor did hold title to the properties prior to declaring bankruptcy in April 2001.
       6
         A state court judgment becomes final for purposes of res judicata after the Supreme
Court of Georgia denies a petition for certiorari. See, e.g., Hurt v. Norwest Mortgage, Inc., 580
S.E.2d 580, 585 (Ga. Ct. App. 2003).
       7
         Despite her current assertions on appeal, Mateen previously admitted in her answer to
the Trustee’s complaint in the adversary proceeding that the proceeding did involve a core
matter under 28 U.S.C. § 157(b)(2). Furthermore, the bankruptcy court found that the matter
was core pursuant to 28 U.S.C. § 157(b)(2)(K), and, as previously noted, Mateen dismissed her
appeal from that ruling. Moreover, the litigation meets the definition of a core matter under 28
U.S.C. § 157(b)(2) and the district court made no contrary finding.

                                                 6
pending, Mateen’s argument that the orders of the bankruptcy court violated the

U.S. and Georgia Constitutions are without merit.

      Finally, the arguments made for the first time in her reply brief are deemed

waived as they were not raised in her initial brief. Big Top Koolers, Inc. v.

Circus-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008). Likewise, we

decline to consider the arguments and cases cited in Mateen’s “Citations of

Supplemental Authority” because this pleading substantially exceeds the 350-word

limitation and does not cite any pages in her initial brief to clarify the significance

of the supplemental citations. Furthermore, we have not granted her leave to file a

supplemental brief.

                                   CONCLUSION

      For all of the above reasons, the district court did not err by affirming the

bankruptcy court’s decisions to (1) reenter final judgment against Mateen in the

quiet title adversary proceeding, (2) deny her motion to recapture proceeds in the

main bankruptcy proceeding, and (3) deny her motion for reconsideration of those

rulings.

      AFFIRMED




                                            7